Atkinson, J.
This case is controlled by the rule that “The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and the facts require the verdict notwithstanding the judgment of the presiding judge. ” Civil Code, § 6204.

Judgment affirmed.


All the Justices concur.

Complaint for land. Before Judge Hardeman. Emanuel superior court. March 11, 1916.
Williams & Bradley and B. T. Rawlings, for'plaintiff.
Baffold & Jordan, for defendant.